ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of robbery in the first degree, in violation of Section 569.020 RSMo (1994), and one count of armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court sentenced him to ten years imprisonment on the murder count and three years imprisonment on the armed criminal action count, the terms to be served consecutively-
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).